               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                          8:18-CR-84

vs.                                                     ORDER

PERKINS & PERKINS CO., LLC,

                  Defendant.

      This matter is before the Court on the defendant's Objection to
Presentence Investigation Report (filing 17). The objection is premature and
will be overruled without prejudice to reassertion.
      Paragraph 3 of the Court's Amended Order on Sentencing Schedule
(filing 16) provides that the probation office will deliver the initial
presentence report to counsel (and through defense counsel, to the defendant)
before submitting it to the Court. Paragraph 4 of the sentencing schedule
contemplates that counsel may then object to the probation office, so that the
parties and the probation office have an opportunity to correct any errors of
law or fact in the initial presentence report before it is submitted to the
Court. Obviously, counsel and the probation office will not always agree, and
the probation office may submit the initial or revised presentence report to
the Court, pursuant to paragraph 5 of the sentencing schedule, without
making any or all of the changes requested by counsel. At that point, it is
appropriate for counsel to assert an objection, pursuant to paragraph 6(c) of
the sentencing schedule, raising any unresolved issues with the Court.
      The objection filed in this case is directed at the probation office's
initial presentence report, which has not yet been submitted to the Court.
The Court assumes that the defendant's objection has also been given to the
probation office, so that the probation office may address them in the final
presentence report submitted to the Court. Any issues that are not resolved
to counsel's satisfaction may then be reasserted in a sentencing statement
filed on or before the date provided in paragraph 6 of the Court's Amended
Order on Sentencing Schedule (filing 16).


     IT IS ORDERED that the defendant's Objection to Presentence
     Investigation Report (filing 17) is overruled without prejudice to
     reassertion.


     Dated this 24th day of October, 2018.

                                            BY THE COURT:


                                            John M. Gerrard
                                            United States District Judge




                                    -2-
